                                 Case 2:21-cv-00449-RFB-EJY Document 20 Filed 08/26/21 Page 1 of 2



                    1         Patrick H. Hicks, Bar No. 004632
                              phicks@littler.com
                    2         Kelsey E. Stegall, Bar No. 14279
                              kstegall@littler.com
                    3         LITTLER MENDELSON P.C.
                              3960 Howard Hughes Parkway
                    4         Suite 300
                              Las Vegas, Nevada 89169.5937
                    5         Telephone:     702.862.8800
                              Fax No.:       702.862.8811
                    6
                              Attorneys for Defendant
                    7         THE ASNY COMPANY
                    8
                                                              UNITED STATES DISTRICT COURT
                    9
                                                                     DISTRICT OF NEVADA
                 10

                 11
                              DEBRA PERRY,                                             Case No. 2:21-cv-00449-RFB-EJY
                 12
                                                 Plaintiff,                            STIPULATION AND ORDER FOR
                 13                                                                    DISMISSAL OF THE ENTIRE ACTION
                                     v.                                                WITH PREJUDICE
                 14
                              THE ASNY COMPANY, a Delaware Limited
                 15           Liability company,

                 16                              Defendant.

                 17

                 18                  Plaintiff DEBRA PERRY (“Plaintiff”) and Defendant THE ASNY COMPANY (“Defendant”)

                 19           (collectively “the parties”), by and through their respective counsel of record, hereby stipulate and

                 20           agree to the dismissal of this action in its entirety, with prejudice, with each party to bear its own costs

                 21           and attorneys’ fees.

                 22                  The parties agree that neither party shall be deemed to be a prevailing party in this action, and

                 23
                              ///
                 24

                 25           ///

                 26           ///

                 27

                 28
LITTLER MENDELSON P.C.
 3960 Howard Hughes Parkway
          Suite 300
  Las Vegas, NV 89169.5937                                                       1                             2:21-CV-00449-RFB-EJY
        702.862.8800
                                  Case 2:21-cv-00449-RFB-EJY Document 20 Filed 08/26/21 Page 2 of 2



                    1         that neither party will file for an award of attorneys’ fees or costs pursuant to any rule, statute, or law,
                    2         whether local, state, or federal, in any forum that would be available.
                    3         Dated: August 26, 2021                                 Dated: August 26, 2021
                    4
                              LAW OFFICES OF MICHAEL P.                              LITTLER MENDELSON, P.C.
                    5         BALABAN

                    6         /s/ Michael P. Balaban, Esq.___________                               _________________
                              MICHAEL P. BALABAN, ESQ., #009370                      PATRICK H. HICKS, ESQ., #004632
                    7         10726 Del Rudini Street                                KELSEY E. STEGALL, ESQ., #14279
                              Las Vegas, NV 89141                                    3960 Howard Hughes Parkway, Ste.300
                    8                                                                Las Vegas, Nv 89169-5937
                    9         Attorney for Plaintiff
                              DEBRA PERRY                                            Attorneys for Defendant
                 10                                                                  THE ASNY COMPANY

                 11
                              Dated: _________________________
                                       August 26, 2021.
                 12

                 13                                                          IT IS SO ORDERED:
                 14

                 15
                                                                             ___________________________________
                 16                                                          UNITED STATES DISTRICT JUDGE

                 17           4817-6763-8000.1 / 077839-1003


                 18

                 19
                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
LITTLER M ENDELSON P.C.
 3960 Howard Hughes Parkway
          Suite 300
  Las Vegas, NV 89169.5937                                                       2                             2:21-CV-00449-RFB-EJY
        702.862.8800
